Citation Nr: 0904668	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  05-00 263A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a left foot 
disorder, to include a flat foot and arthritis.

3.  Entitlement to service connection for heel spurs.  

4.  Entitlement to service connection for right bundle branch 
block and left ventricular hypertrophy.  

5.  Entitlement to a compensable initial rating for 
hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The Veteran had active service from July 1966 to January 
2002.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of April 2002 and later by 
the Department of Veterans Affairs (VA) Jackson, Mississippi, 
Regional Office (RO).   

The claim for a higher rating for hypertension is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not currently have hearing loss with the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz being 40 decibels or greater; or auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz being 26 decibels or greater; or 
speech recognition scores using the Maryland CNC Test being 
less than 94 percent.

2.  The Veteran has a flat left foot that was first noted in 
service.

3.  There is no competent evidence that the Veteran currently 
has heel spurs.  

4.  The Veteran does not have a disability due to right 
bundle branch block and left ventricular hypertrophy.  


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.385 (2008).  

2.  A flat left foot was incurred in service. 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2008).

3.  Heel spurs were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).

4.  A disability due to right bundle branch block and left 
ventricular hypertrophy was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duties to Notify and Assist

Initially, the Board finds that the content requirements of a 
duty to notify letter have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the 
RO dated in October 2001 provided the Veteran with an 
explanation of the type of evidence necessary to substantiate 
his claims, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  He was specifically informed that 
three things were required to establish entitlement to 
service connection, including, evidence of a current physical 
or mental disability.  The VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.  The Board concludes, therefore, that the 
appeal may be adjudicated without a remand for further 
notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  His 
service treatment records and post service treatment records 
have been obtained.  He has had a hearing.  He has been 
afforded appropriate disability evaluation examinations.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the Veteran's claims.  Therefore, 
no further assistance to the Veteran with the development of 
evidence is required.  

I.  Entitlement To Service Connection For Hearing Loss.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  Service connection may only be 
granted if claimed hearing loss is of sufficient severity to 
be considered a disability for VA purposes.  Specifically, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

During a hearing held at the RO in June 2005, the Veteran 
testified that he was exposed to noise during service.  He 
further testified that he developed an inability to hear 
normally as a result of that noise exposure.  

The Board finds that there is not adequate medical evidence 
to show that the Veteran currently has a hearing loss 
disability.  The report of a VA audiological evaluation 
conducted in November 2001 reflects that the examiner stated 
that the hearing in both ears was within normal limits for 
adjudication purposes by VA definition.  

On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
15
20
LEFT
25
30
20
20
25

The average on the right was 18, and the average on the left 
was 24.  Speech audiometry revealed speech recognition 
ability of 94 percent in the right ear and of 100 in the left 
ear.

Although the Veteran has given his own opinion that he has a 
hearing loss disability, the Court has held that lay persons, 
such as the Veteran, are not qualified to offer an opinion 
that requires medical knowledge, such as a diagnosis or an 
opinion as to the cause of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  For the purposes 
of 38 C.F.R. § 3.385, objective testing is required rather 
than the Veteran's subjective opinion regarding the severity 
of the hearing loss.  The objective testing shows that the 
Veteran does not currently have hearing loss with the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz being 40 decibels or greater; or auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz being 26 decibels or greater; or 
speech recognition scores using the Maryland CNC Test being 
less than 94 percent.  Accordingly, the Board concludes that 
a hearing loss disability was not incurred in or aggravated 
by service.

II.  Entitlement To Service Connection For A Left Foot 
Disorder,
 To Include A Flat Foot And Arthritis.

The Board notes that the Veteran has already established 
service connection for degenerative joint disease of the left 
ankle.  



The Veteran's service treatment records reflect that he 
occasionally reported complaints pertaining to his feet.  For 
example, a service treatment record dated in August 1984 
reflects that the Veteran reported having pes planus type 
foot pain.  It was also noted that he had pain in the STJ 
(sub talar joint) of the left foot.  X-rays reportedly 
indicated changes common to traumatic arthritis.  The 
diagnoses were (1) traumatic arthritis left foot; and (2) pes 
planus.  

The report of an examination of the Veteran's feet conducted 
by the VA in October 2001 reflects that he reported having 
low arches in both feet.  He reported that right now he had 
no pain in his feet, but that he had "hardness" on the left 
greater than the right.  He reported that he used over-the-
counter inserts which helped at times.  On physical 
examination, the Veteran stated that he had pain in his feet 
that was approximately three to four on a scale of 10.  It 
was noted that he had 2 degrees of forefoot varus 
bilaterally.  It was noted that he pronated consistently 
throughout the gait.  The pertinent diagnosis was moderate 
degree of external valgus bilaterally, early DJD of the left 
ankle, and poor strength and balance of both ankles due to 
mild degree of external valgus bilaterally.  The report of an 
X-ray of the Veteran's feet taken by the VA in October 2001 
was interpreted as showing a slight decrease in the arch of 
both feet suggestive of a mild degree of pes planus.  

A written statement dated in March 2003 from Brenda Rogers-
Grays, M.D., is to the effect that repetitive marching over a 
prolonged time can cause flatfoot, and that this clearly his 
proven for this Veteran due to his extensive years of service 
in the Marine Corps.  

Based on the foregoing evidence, the Board finds that the 
Veteran has a flat left foot that was first noted in service. 
Accordingly, the Board concludes that the flat left foot was 
incurred in service.  To this extent only, the appeal is 
granted.  The Board further notes that the certified issue 
included a claim for arthritis of the left foot.  However, 
there is no arthritis of the left foot found on any of the 
post service medical evidence.  Accordingly, the grant of 
service connection is limited to the flat left foot.  



III.  Entitlement To Service Connection For Heel Spurs.

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

The Board notes that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  See 
38 U.S.C.A. § 1110.  In the absence of proof of present 
disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 
104 F.3d 1328 (1997); Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996).  The Court of Appeals for Veterans Claims (Court) has 
held that where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Federal Circuit has also recognized the Board's "authority 
to discount the weight and probity of evidence in light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

During the hearing held in June 2005, the Veteran testified 
that he did physical activities during service such as 
marching and running that caused him to develop heels spurs.  

The Board has noted that the Veteran's service treatment 
records, such as one dated in October 2000, include 
complaints pertaining to heel pain.  A report of medical 
examination dated in May 2000 indicates that the Veteran had 
a normal heel examination; however, the reverse side of the 
same report indicates that he had bilateral heel pain 
secondary to spurs/tendinitis.  Similarly, on his retirement 
examination in August 2001, he again reported having heel 
pain.  

Significantly, however, there is no post service medical 
evidence showing a current disability due to heel spurs.  The 
report of an examination of the Veteran's feet conducted by 
the VA in October 2001 reflects that heel spurs were not 
diagnosed.  Similarly, VA radiology reports dated in October 
2001 reflect that x-rays of the Veteran's feet and ankles did 
not include a finding of heel spurs.  

The Veteran's post service VA and private treatment records 
are likewise negative for a diagnosis of heel spurs.  

The Board has noted that the Veteran presented a written 
statement dated in March 2003 from Brenda Rogers-Grays, M.D., 
in which she stated that it had been medically documented and 
proven that repetitive marching over a prolonged period of 
time will cause abnormalities of the foot including heel 
spurs.  However, she did not cite any current findings which 
would support a diagnosis of such a disorder.  

Thus, there is no credible, competent evidence that the 
Veteran currently has heel spurs.  Accordingly, the Board 
concludes that heel spurs were not incurred in or aggravated 
by service.  See 38 U.S.C.A. § 1110; Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328 
(1997); Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).



IV.  Entitlement To Service Connection For A Heart Disorder, 
To Include Right Bundle Branch Block And Left Ventricular 
Hypertrophy.

The Veteran's service medial records include a long history 
of complaints of chest pain.  For example, the report of 
medical examination conducted upon separation noted that he 
had chronic atypical chest pain for 10 to 12 years.

On separation from service, the Veteran filed a claim with 
the VA for right bundle branch block and left ventricular 
hypertrophy.  The Veteran was afforded a VA general medical 
examination in November 2001.  The diagnoses included 
hypertension, concentric left ventricular hypertrophy with 
normal systolic function, and right bundle branch block.

A medical opinion from Brenda Rogers Grays, M.D., indicates 
that the presence of left ventricular hypertrophy predisposes 
the patient to left ventricular ectopic activity and more 
complicated arrhythmias.  She recommended that he be 
reevaluated for disability status.  

The RO granted service connection for hypertension.  With 
respect to the claim for right bundle branch block and left 
ventricular hypertrophy, the RO referred the case for a 
medical opinion to determine whether such disorders resulted 
in any disability.

The report of a heart examination conducted by the VA in 
December 2003 reflects that the diagnoses were (1) 
hypertension and (2) atypical chest pain.  The examiner 
conducted an examination, reviewed test results, and reviewed 
the claims file.  The examiner stated that the Veteran 
currently does not have evidence of left ventricular 
hypertrophy per EKG or ECHO.  He further noted that the EKG 
was normal without RBBB or delayed PR conduction.  Moreover, 
he noted that RBBB and delayed PR conduction are EKG findings 
only and are not diagnostic of cardiac disease.  He noted 
that the Veteran currently had no evidence of congestive 
heart failure or hypertensive cardiovascular disease.  He 
noted that he Veteran had atypical chest pain, but the 
evidence of record at this time did not document CAD 
(coronary artery disease).

Based on the foregoing evidence, the Board finds that the 
Veteran does not have a disability due to right bundle branch 
block and left ventricular hypertrophy.  Accordingly, the 
Board concludes that disability due to right bundle branch 
block and left ventricular hypertrophy was not incurred in or 
aggravated by service.  


ORDER

1.  Service connection for hearing loss is denied.

2.  Service connection for a flat left foot is granted.

3.  Service connection for heel spurs is denied.  

4.  Service connection for disability due to right bundle 
branch block and left ventricular hypertrophy is denied.  


REMAND

The Veteran's most recent disability evaluation examination 
which included findings pertaining to the service-connected 
hypertension was conducted over five years ago in December 
2003.  In addition, the Veteran's representative has 
requested that the Board consider a remand for further 
development.  It was noted in an informal hearing 
presentation dated in January 2009 that the duty to assist 
includes providing a contemporaneous examination.  In light 
of the extensive passage of time since his last examination 
and the representative's contentions, the Board finds that 
the veteran should be afforded a new examination in 
compliance with VA's duty to assist. See Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994).



Accordingly, the case is REMANDED for the following action:

1.  Obtain updated copies of all medical 
treatment records pertaining to 
hypertension.

2.  Schedule the Veteran for a VA 
hypertension examination. The claims file 
must be made available to the examiner and 
the examiner should indicate in his/her 
report whether or not the claims file was 
reviewed. Any indicated tests should be 
accomplished. The predominant diastolic 
pressure and systolic pressure should be 
indicated. The examiner should state if 
the Veteran requires continuous medication 
for control. If there are any additional 
cardiovascular manifestations, the 
examiner should so state.

3. The AMC should then readjudicate the 
claims on appeal in light of all of the 
evidence of record. If any issue remains 
denied, the Veteran should be provided 
with a supplemental statement of the case 
as to any issue remaining on appeal, and 
afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or 


other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


